—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated July 21, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff failed to rebut the prima facie showing made by *415the defendant that it had not received actual or constructive notice of the snow and ice condition which allegedly caused her fall, or that an insufficient period of time had elapsed to allow the defendant to remedy any alleged dangerous conditions following the cessation of the storm (see, Madden v Village of Tarrytown, 266 AD2d 358; Robles v City of New York, 255 AD2d 305; Laster v Port Auth., 251 AD2d 204). In addition, the plaintiffs allegation that the accident may have resulted from a prior snowfall was purely speculative (see, Laster v Port Auth., supra; Urena v New York City Tr. Auth., 248 AD2d 377). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.